         Case 1:16-cv-01534-JEB Document 435 Filed 08/16/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE,                          Case No. 1:16-cv-1534-JEB
                                                     [Consolidated with 1:16-cv-1796 and
                          Plaintiff,                 1:17-cv-267]

                   and

 CHEYENNE RIVER SIOUX TRIBE,                         PLAINTIFFS YANKTON SIOUX TRIBE
                                                     AND ROBERT FLYING HAWK’S
                          Intervenor-Plaintiff,      MOTION FOR SUMMARY JUDGMENT

                   v.

 U.S. ARMY CORPS OF ENGINEERS,

                          Defendant,

                   and

 DAKOTA ACCESS, LLP,

                          Intervenor-Defendant.


       Pursuant to Fed. R. Civ. P. 56(a), Plaintiffs Yankton Sioux Tribe and Robert Flying Hawk,

through their attorneys, hereby move this Court for summary judgment on all of its remaining

claims, to wit:

       1.         Violation of the National Environmental Policy Act, 42 U.S.C. § 4321, et seq.

       2.         Violation of Defendants’ duty to consult pursuant to Executive Order No. 13175,

65 Fed. Reg. 67249 (Nov. 9, 2000), (“EO 13175”) and agency and departmental policies regarding

development of the environmental assessment.

       3.         Violation of Defendants’ duty to consult during the remand process. In support of

this Motion, Plaintiffs have attached the accompanying memorandum.
         Case 1:16-cv-01534-JEB Document 435 Filed 08/16/19 Page 2 of 2



       WHEREFORE, Plaintiffs Yankton Sioux Tribe and Robert Flying Hawk respectfully

request that this Court grant this motion, order preparation of an EIS, and vacate the underlying

approvals for the Pipeline.

       Respectfully submitted this 16th day of August, 2019.


                                            YANKTON SIOUX TRIBE, et al.


                                            s/ Jennifer S. Baker
                                            Jennifer S. Baker, OKBA #21938
                                            (Pro Hac Vice)
                                            Jeffrey S. Rasmussen, WA #21121
                                            (Pro Hac Vice)
                                            Fredericks Peebles & Patterson LLP
                                            1900 Plaza Drive
                                            Louisville, CO 80027
                                            Phone: (303) 673-9600
                                            Facsimile: (303) 673-9155
                                            jbaker@ndnlaw.com
                                            jrasmussen@ndnlaw.com


                                            s/ Patricia A. Marks
                                            Fredericks Peebles & Patterson LLP
                                            Patricia A. Marks, DCBA #446702
                                            401 9th Street, N.W., Suite 700
                                            Washington, D.C. 20004
                                            Phone: (202) 450-4887
                                            Facsimile: (202) 450-5106
                                            pmarks@ndnlaw.com

                                            Attorneys for Plaintiffs




                                               2
        Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    STANDING ROCK SIOUX TRIBE,                  Case No. 1:16-cv-1534-JEB
                                                [Consolidated with 1:16-cv-1796 and
                       Plaintiff,               1:17-cv-267]

                and

    CHEYENNE RIVER SIOUX TRIBE,                 PLAINTIFFS YANKTON SIOUX TRIBE
                                                AND ROBERT FLYING HAWK’S
                       Intervenor-Plaintiff,    MEMORANDUM IN SUPPORT OF
                                                MOTION FOR SUMMARY JUDGMENT
                v.

    U.S. ARMY CORPS OF ENGINEERS,

                       Defendant,

                and

    DAKOTA ACCESS, LLP,

                      Intervenor-Defendant.



                                      INTRODUCTION

        The Yankton Sioux Tribe, a federally recognized sovereign Indian tribe headquartered in

Wagner, South Dakota, and Robert Flying Hawk, Chairman of the Yankton Sioux Tribe Business

and Claims Committee (collectively, “Tribe”), bring this motion for summary judgment against

the U.S. Army Corps of Engineers (“USACE”), Lieutenant General Todd Semonite, Commanding

General and Chief of Engineers, Colonel John Hudson, Omaha District Commander, 1 and Colonel

Anthony Mitchell, St. Louis District Commander (collectively, “Federal Defendants”) on the




1
  Colonel John Hudson succeeded Colonel John Henderson, originally named as a defendant in
this case, as USACE Omaha District Commander during the pendency of this case.
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 2 of 25



grounds that Federal Defendants took actions relating to the Dakota Access Pipeline (“Pipeline”)

that were arbitrary, capricious, abuses of discretion, and contrary to law, in violation of the

National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321, et seq., the National Historic

Preservation Act (“NHPA”), 54 U.S.C. § 300101, et seq., and the Administrative Procedure Act

(“APA”), 5 U.S.C. § 551, et seq.

                                    STATEMENT OF FACTS

       To avoid duplication and in the interest of judicial economy, the Tribe adopts the “Factual

Background” found on pages 2-10 of the Standing Rock Sioux Tribe’s memorandum in support

of its motion for summary judgment (“SRST Memorandum”), also filed on this 16th day of

August, 2019, and incorporates it as if fully set forth herein. In addition, the Tribe offers the

following facts in support of its motion.

                                         BACKGROUND

       The Pipeline is a roughly 1,100-mile-long, up to 2.5-foot-diameter crude oil pipeline that

passes through the Tribe’s ancestral homeland, treaty territory, and aboriginal title lands, including

areas of great cultural, spiritual, and historical significance to the Tribe and its members.

USACE_DAPL 71237. In order to construct the Pipeline and commence operations, Dakota

Access, LLP (“Dakota Access”) requested and received multiple permits, easements,

preconstruction notification (“PCN”) verifications, and other approvals from Federal Defendants.

These requests for permits, easements, verifications, and other approvals for the Pipeline triggered

numerous responsibilities for the Federal Defendants, including the duty to consult with the Tribe

as required under the NEPA, NHPA, Executive Order No. 13175 (“EO 13175”), Exec. Order No.

13175, 65 Fed. Reg. 67249 (Nov. 9, 2000), and numerous policies and regulations of the

Department of Defense (“DOD”) and the USACE.




                                                  2
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 3 of 25



              LACK OF CONSULTATION IN DEVELOPMENT OF THE EA

       In December 2015, the USACE Omaha District released a draft environmental assessment

(“Draft EA”) that failed to mention, let alone analyze, the negative impacts of a pipeline spill on

tribal rights. USACE_DAPL 11982-12043. Fellow tribes submitted multiple technical and legal

comments on the Draft EA documenting the cultural importance of the proposed crossing location,

as well as the proposed project’s proximity to water intakes and fish and wildlife relied on by tribal

members for “subsistence, cultural and religious practices.”                 USACE_DAPL 69160;

USACE_DAPL 84805 (laying out evidence of oil spill risks). Additionally, tribes urged the

USACE to prepare an environmental impact statement (“EIS”) to assess alternative routes that did

not implicate lands in which Plaintiff Tribes hold treaty rights. E.g., USACE_DAPL 67075;

USACE_DAPL 67025; USACE_DAPL 4777.

       During the comment period for the Draft EA, a number of federal agencies also raised

concerns about the Draft EA’s lack of consideration of tribal interests. For example, the federal

Department of the Interior, an agency with extensive responsibility for ensuring fulfillment of the

U.S. trust responsibility, asserted that the “potential impact on [tribal] trust resources” necessitated

preparation of a full EIS. USACE_DAPL 5750. The U.S. Environmental Protection Agency

(“EPA”) highlighted the deficiency that the Draft EA “did not include any information on

coordination and consultation with tribal governments other than in connection to historic and

cultural resource impacts.” USACE_DAPL 73190.

        The Tribe wrote the USACE multiple times during the USACE’s original NEPA analysis

to request formal consultation on matters related to the Pipeline, including on March 17, 2016,

USACE_DAPL 66279, April 13, 2016, USACE_DAPL 68344-68350, and April 29, 2016,

USACE_DAPL 64400, in order to discuss the Tribe’s concerns prior to any USACE decision on




                                                   3
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 4 of 25



the Pipeline. In these letters, the Tribe expressed its concerns with the USACE’s noncompliance

with its consultation duties as part of the EA preparation. For example, in his April 13, 2016 letter,

Plaintiff Chairman Robert Flying Hawk detailed the USACE’s responsibilities under the NHPA

and NEPA, particularly highlighting the USACE’s duty to consult with tribes in good faith.

USACE_DAPL 68344-68350. The letter also asserted the Tribe’s position that the USACE’s

Draft EA was insufficient and outlined grounds for why an EIS must be prepared instead. Id.

       In response to the Tribe’s many letters, on May 6, 2016, the USACE acknowledged in a

formal letter the Tribe’s numerous “concerns with [USACE’s] interpretation and implementation

of the National Environmental Policy Act (NEPA) and the National Historic Preservation Act

(NHPA).” USACE_DAPL 64293. Further, Colonel John Henderson, Defendant Colonel John

Hudson’s predecessor, acknowledged the government-to-government relationship stemming from

the United States’ “trust responsibilities” to the Tribe and assured the Tribe the agency would

“continue to engage in consultation and consideration of [its] comments.” Id. (emphasis added).

       Eventually, a pre-consultation meeting between the Tribe and the USACE was set for May

18, 2016. USACE_DAPL 64234. The heading for the meeting’s agenda clearly stated “Pre-

Consultation Meeting with the Army Corps of Engineers.” USACE_DAPL 64234. Further, the

agenda plainly indicated that the Tribe sought to discuss the development of consultation protocols

with the USACE, to discuss the Tribe’s expectations of the USACE going into consultation, and

to schedule the government-to-government consultation with the Tribe’s General Council, the

Tribe’s governing body. 2 Id. Moreover, emails between USACE employees the day after the




2
  Unlike many tribes, the Tribe’s government was not established pursuant to the Indian
Reorganization Act and the Tribe therefore has a somewhat unique governance structure. The
governing body of the Tribe, which is vested with decisionmaking power pursuant to the Tribe’s
constitution, is its General Council. An informally convened group of tribal members, such as that


                                                  4
         Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 5 of 25



meeting show that the USACE knew that the Tribe understood the meeting to be a pre-consultation

meeting. USACE_DAPL 64213.

         The USACE never explained to the Tribe that it would treat the “pre-consultation meeting”

to be actual government-to-government consultation. Thus, the Tribe continued to prepare for

formal consultation with the USACE following the pre-consultation. Subsequent to the meeting,

Chairman Flying Hawk sent Colonel Henderson a letter with the subject line “Follow-Up from

Pre-Consultation Meeting” explaining that “the Yankton Sioux Tribe is aware that there are several

burials located at PCN’s in South Dakota” and that “[t]o date, the Tribe has not been consulted

regarding these burials.” USACE_DAPL 67621. Chairman Flying Hawk concluded by stating

that “[w]e look forward to engaging in consultation with the Corps . . . regarding these burials as

well as a multitude of other aspects pertaining to the proposed Dakota Access Pipeline.” Id.

(emphasis added). However, the USACE did not attempt to meet with the Tribe to obtain

additional information on the burials at the PCN sites despite the Chairman’s voiced concerns. In

fact, the USACE did not ask the Tribe any questions regarding the burial sites. Instead, the USACE

wrote the Tribe’s Tribal Historic Preservation Officer a letter explaining that the Tribe could work

with Dakota Access and participate in monitoring efforts during construction. USACE_DAPL

67484.

         After pre-consultation, the USACE never followed up to inquire about the Tribe’s

multitude of concerns regarding the then-proposed project and, even though it knew that the Tribe

had outstanding concerns and believed the consultation process to be ongoing, never contacted the

Tribe to let the Tribe know that it had decided to unilaterally terminate the barely-initiated




present at the pre-consultation meeting, does not have authority to speak for the Tribe in
government-to-government consultation.


                                                 5
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 6 of 25



consultation process. Even though the USACE knew the Tribe still had numerous issues about

which it wanted to consult, on July 25, 2016, the USACE Omaha District issued its Final EA,

which purported to analyze the potential effects of the Pipeline crossing federal real property

interests administered by the USACE, and corresponding Finding of No Significant Impact

(“FONSI”). USACE_DAPL 71220-382; USACE_DAPL 71174-75.

            LACK OF CONSULTATION DURING THE REMAND PROCESS

       On June 14, 2017, this Court ordered the USACE to further consider three issues that were

inadequately, if at all, addressed in the EA: 1) the impacts of an oil spill on hunting and fishing

rights, 2) the environmental justice implications of the easement, and 3) the significant scientific

“controversy” regarding the impacts of the proposed federal action. Standing Rock Sioux Tribe v.

U.S. Army Corps of Eng’rs (Standing Rock III), 255 F. Supp. 3d 101 (D.D.C. 2017).

       The Tribe repeatedly attempted to engage in consultation with the USACE in good faith

during the remand process, submitting many requests for information and for meetings, and

submitting information intended to inform the USACE’s analysis of the remand issues. RAR 561;

RAR 6402; RAR 3449-52.

       The USACE erroneously sent the Tribe letters requesting information from the Oglala

Sioux Tribe in September, October, and November 2017. 3 RAR 13309-10; RAR 13305-06; RAR

12001. Responding to each of these letters, the Tribe asserted that, while it could not provide

information on behalf of the Oglala Sioux Tribe, it “intend[ed] to participate to the fullest extent

possible in the remand process.” RAR 13307-08; RAR 13256-57, ECF No. 305-4; RAR 11979-

80.



3
  On December 14, 2017, the USACE submitted a letter to this Court dated October 20, 2017
requesting information from the Tribe to assist it in the remand process. RAR 13040. The Tribe
was not aware of this letter until it was submitted to the Court on December 14, 2017.


                                                 6
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 7 of 25



       In its very first response, the Tribe enclosed its Ihanktonwan Consultation Wo’ope

(“Consultation Protocols”), the Tribe’s protocols for government-to-government consultation, and

requested that the USACE proceed to consult with the Tribe in accordance therewith. RAR 13307-

16. The Tribe repeated this request in its subsequent letters. RAR 3449-58; RAR 6412-18; RAR

10343-49. On April 20, 2018, the Tribe wrote to the USACE, inviting it to meet for pre-

consultation on May 31, 2018, and explaining that the “purpose of this preconsultation meeting

shall be to exchange preliminary information and for the U.S. Army Corps of Engineers to provide

an overview of the project at issue and the remand process.” RAR 3449 (emphasis added). The

Tribe also once again attached its Consultation Protocols to the April 20, 2018 letter. RAR 3449-

58.

       In an effort to resolve concerns expressed by the USACE regarding the Tribe’s

Consultation Protocols, counsel for the Tribe engaged in communication with counsel for USACE.

Responding to the letter in a May 27, 2018 email, Thomas Tracy, District Counsel for the Corps

Omaha District, stated that he “appreciate[s] the provision of the protocols from the Tribe that will

help advise the Corps of Engineers of the general standards expected for consultation with the

Yankton Sioux Tribe,” and that “[the Consultation Protocols are] an area where the parties may

not always agree, but we certainly can aspire to reach an understanding, if not an agreement.”

RAR 17096. However, despite repeated prompting by the Tribe’s counsel, neither Mr. Tracy nor

any other USACE official or employee has provided the Tribe with its final concerns or proposed

changes to the Consultation Protocols or indicated that the Consultation Protocols would not be

followed. Responding to an email from the Tribe’s counsel sent July 25, 2018, Mr. Tracy stated

that “[t]he protocols being [sic] further discussed within the Corps of Engineers. I will provide a

more detailed response when I can.” RAR 17092. To date, no such response has been provided.




                                                 7
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 8 of 25



       On May 30, 2018, the Tribe wrote to the USACE to reiterate that the May 31, 2018 meeting

would not be a consultation but, rather, a preliminary informational session which would give the

USACE the opportunity to provide an overview of the remand process and the issues on remand.

RAR 3205. The Tribe also explained that consultation can only take place with the General

Council, its governing body, which would not be attending the informational session. Id. When

Colonel Hudson responded to the letter, he acknowledged that he understood that the meeting was

not with the Tribe’s General Council, which would be necessary for government-to-government

consultation the Tribe. RAR 3207. Notably, he did not mention that the USACE might later assert

that this meeting constituted the required tribal consultation, despite every effort of the Tribe to

inform him otherwise. Id. Even more tellingly, in an internal USACE email, Colonel Hudson

callously informed USACE counsel Thomas Tracy that he was “not particularly concerned with

what they do or don’t call it.” RAR 3199 (emphasis added). This email further reveals that the

Colonel had no plans for a second meeting, something he should have told the Tribe during pre-

consultation so the Tribe was on notice that the pre-consultation meeting would be its only

opportunity. Id. The USACE had no intention of meaningfully consulting with the Tribe and

taking its interests and concerns seriously during the remand process, let alone treating the Tribe

with the respect due.

       During the May 31, 2018 informational session (or pre-consultation session), Chairman

Flying Hawk and other tribal members in attendance repeatedly stressed that the Tribe had issues

it would need to address with the USACE following the informational session. 4 RAR 3191-95.

For example, Faith Spotted Eagle, Chair of the Ihanktonwan Treaty Steering Committee, explained




4
 Due to the Tribe’s unique governance structure, the attendees at the pre-consultation meeting
were not authorized to speak for the Tribe itself.


                                                 8
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 9 of 25



to Colonel Hudson at the end of the session that the Tribe had “three pages of questions” to ask.

RAR 3195.

       Following the meeting, the Tribe sent the USACE a letter stating that the Tribe felt “this

preliminary meeting went well and looks forward to continuing conversations with you, leading

up to actual consultation.” RAR 3115 (emphasis added). Even though the Tribe had been explicit

with the USACE that numerous issues remained undiscussed following the informational session,

when the USACE responded to the Tribe’s letter two months later (on August 3, 2018), it did not

ask the Tribe for any additional information or seek a consultation meeting. Instead, the USACE

bluntly and unapologetically told the Tribe that it “expect[ed] to finish by August 10, 2018,” a

mere seven days after the date the statement was transmitted. RAR 732.

       Finally, throughout the remand process, the USACE refused to provide critical information

requested by the Tribe. For example, the Tribe asked the USACE twice to share with it a copy of

the oil spill model, the data used in the model, and any associated report, so that the Tribe could

review such materials and provide input to the USACE as to their reliability and accuracy. RAR

3115. The USACE never provided this information.

                                     LEGAL ARGUMENT

  I.   FEDERAL DEFENDANTS ACTED ARBITRARILY, CAPRICIOUSLY, AND NOT                              IN
       ACCORDANCE WITH LAW DURING THE REMAND PROCESS AND IN THE DECISION                        TO
       AFFIRM THE PRIOR FINDING OF NO SIGNIFICANT IMPACTS

       A. The Remand Analysis Relies on a Flawed “Worst Case” Spill Estimate

       Because this matter is covered thoroughly in the SRST Memorandum and the Tribe agrees

with the Standing Rock Sioux Tribe’s (“SRST”) arguments, to avoid duplication, and in the

interest of judicial economy, the Tribe adopts Argument Section I, pages 13-26, of the SRST

Memorandum and incorporates it as if fully set forth herein.




                                                9
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 10 of 25



        B. The Risk Assessment on Remand is Arbitrary

        Because this matter is covered thoroughly in the SRST Memorandum and the Tribe agrees

with SRST’s arguments, to avoid duplication, and in the interest of judicial economy, the Tribe

adopts Argument Section II, pages 26-34, of the SRST Memorandum and incorporates it as if fully

set forth herein.

        C. The USACE Arbitrarily Dismisses Environmental Justice Impacts

        Because this matter is covered thoroughly in the SRST Memorandum and the Tribe agrees

with SRST’s arguments, to avoid duplication, and in the interest of judicial economy, the Tribe

adopts Argument Section III, pages 34-39, of the SRST Memorandum and incorporates it as if

fully set forth herein. In addition, the Tribe asserts the following.

        The scope of the USACE’s environmental justice analysis is unlawfully narrow, as it

wholesale excludes impacts on the Tribe which, as discussed below, imperil the Tribe and its

members culturally, spiritually, and at a subsistence level. The mere fact that the Tribe’s present-

day-recognized reservation is located over half a mile from the Lake Oahe crossing should in no

way minimize or marginalize the Tribe’s interests at and in the vicinity of the Lake Oahe crossing

or the impacts of the federal action on the Tribe.

        As this Court recognized in Standing Rock III, the USACE was required to conduct an

analysis of environmental justice impacts of the federal action pursuant to Executive Order 12898

(“EO 12898”), Exec. Order No. 12898, 59 Fed. Reg. 7629 (Feb. 16, 1994). 255 F. Supp. 3d 101,

136. This Court also properly found the USACE’s efforts in this analysis lacking. Id. at 140.

Because it is an Indian tribe and a minority community that would be impacted by the USACE’s

decision, the Tribe fully expected such impacts to be included in the USACE’s environmental

justice analysis and was never informed otherwise. Moreover, as discussed herein, the Tribe was




                                                  10
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 11 of 25



deprived of the opportunity to meaningfully consult on such impacts because no meeting was held

for that purpose.

       The Council on Environmental Quality (“CEQ”) 5 has published guidance to help agencies

avoid just this type of error. RAR 16153-86. As SRST points out, SRST Memorandum at 37, it

is the CEQ’s instruction that, in assessing environmental justice concerns, “[a]gencies should

recognize the interrelated cultural, social, occupational, historical, or economic factors that may

amplify the natural and physical environmental effects of the proposed agency action.” RAR

16162. In addition, “[a]gencies should recognize that the question of whether agency action raises

environmental justice issues is highly sensitive to the history or circumstances of a particular

community or population, the particular type of environmental or human health impact, and the

nature of the proposed action itself.” RAR 16161 (emphasis added). This means that the

geographic scope of the environmental justice review for this federal action must include the full

1851 Treaty Territory, with respect to Indigenous communities of the signatory tribes, because the

Oceti Sakowin 6 as a whole, while forcibly divided and relocated onto isolated pockets of land,

continues to exist and exercise its cultural, spiritual, and subsistence practices throughout its treaty

territory. While the Tribe’s present-day-recognized reservation may not be considered to be in the

immediate vicinity of the Lake Oahe crossing, because that crossing is within the Tribe’s treaty

and ancestral territory, and because a spill or even repairs of the pipeline would impact the Tribe’s



5
  The CEQ is a federal body established in the Executive office of the President through NEPA.
42 U.S.C. § 4342. Its duties include “to review and appraise the various programs and activities
of the Federal Government in the light of the policy set forth in Title I of [NEPA] for the purpose
of determining the extent to which such programs and activities are contributing to the
achievement of such policy.” Id. at § 4344.
6
  The Oceti Sakowin, or “Seven Council Fires,” is comprised of the Nakota, Dakota, and Lakota
bands which include what are now known as the Yankton Sioux Tribe, the Oglala Sioux Tribe, the
Standing Rock Sioux Tribe, and the Cheyenne River Sioux Tribe. The Oceti Sakowin is sometimes
referred to as “Sioux” or the “Great Sioux Nation.”


                                                  11
         Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 12 of 25



ability to exercise its traditional practices on its traditional lands, as discussed below, and could

damage or destroy cultural resources, the USACE’s action has a disproportionate effect on the

Tribe.

         Environmental justice impacts in urban and even most rural areas differ from such impacts

in a tribal context because of the nature of land ownership, historical land use, and uniquely land-

based practices tribes exercise both traditionally and in modern times.            A more expansive

environmental justice review is consistent with the EPA’s prior comments and is required by EO

12898. As this Court has already noted, “the EPA urged the Corps to expand its analysis for

purposes of assessing environmental-justice considerations from ‘the area of construction

disturbance’ to ‘the impacts of the proposed project,’” which will clearly be felt by the Tribe as

discussed below. Standing Rock III, 255 F. Supp. 3d at 116 (quoting ECF No. 209-8 at 126)

(emphasis added). This Court also took note of the EPA letter advising the USACE that “the area

of analysis to assess potential impacts to EJ communities should correspond to the impacts of the

proposed project instead of only the area of construction disturbance.” Standing Rock III, 255 F.

Supp. 3d at 138; ECF No. 209-08 at 126 (emphasis added).

         Traditional methods of delineating the scope of environmental justice impacts do not work

where, as here, a federal action will affect a minority population that relies on a geographic area

greater than its locality for subsistence and to fulfill its cultural and spiritual needs. Indian tribes

within their treaty territory are unique in this respect and the federal trust responsibility mandates

that the unique relationship tribes have with the land be accounted for in the NEPA process,

including the environmental justice analysis. This is recognized by DOD policy, which states that,

“[a]s tribal boundaries have shifted and tribes have migrated, tribes that seem far removed




                                                  12
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 13 of 25



geographically may have a traditional interest in assets and actions at specific, present-day

installations.” DOD Instruction, ECF No. 131-4 at 29.

       Although its reservation lies downriver from the Standing Rock Sioux Reservation and the

Lake Oahe crossing, like SRST, the Tribe will be disproportionately impacted by harm to its

cultural resources. Why else would the Tribe have made such efforts to engage the USACE in

consultation and even bring this action? The Tribe’s members make beneficial use of the property

that would be affected by pipeline operations through hunting, fishing, harvesting traditional

medicines, and ceremony. RAR 3451-52; ECF No. 290-6 at 3; ECF No. 290-4 at 3. These

subsistence and cultural activities are crucial to the Tribe’s identity and to “preserving our history

as Indigenous, Ihanktonwan (Yankton) people.” RAR 3452; ECF No. 290-5 at 3; ECF No. 290-6

at 3. Subsistence hunting and fishing within the 1851 Treaty territory, including the land at issue,

provide a much-needed source of nutrition for under-resourced tribal families. RAR 3451.

Furthermore, as the Tribe’s Tribal Historic Preservation Officer has explained, tribal youth depend

on access to traditional sites and resources, including those affected by Defendants’ decisions, to

learn and grow in accordance with their traditions, culture, and spiritual beliefs. RAR 3452

(Tribe’s Tribal Historic Preservation Officer discussing aspirations of taking his son to treaty land

near Cannonball, North Dakota (near the Lake Oahe crossing) to “show him the ways and the

places of our ancestors” and of his wife and mother taking his daughter there “to gather these plans

for medicines and for ceremony”).

       Water, mni, is of the utmost importance to the Tribe, and the Missouri River is particularly

sacred. ECF No. 290-5 at 2 (statement of spiritual leader Glenn Drapeau that “[t]he waters of the

Missouri River are our first medicine and must not be polluted.”). The impacts of a spill at the




                                                 13
      Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 14 of 25



Lake Oahe crossing would be devastating. As Ihanktonwan Treaty Steering Committee Chair

Faith Spotted Eagle explained,

       [w]ater resources are used by our communities not only for drinking and household
       needs, but for cultural and spiritual practices, and our people cultivate a relationship
       with the water that is centered in our spiritual beliefs, practices, and inherent powers
       as a sovereign nation. We cannot sustain the alteration of our relationship with the
       water that will result from the DAPL water crossings, including the Lake Oahe
       crossing.

ECF No. 290-4 at 4. Water is a common element in all of the Tribe’s ceremonies. Id. “If the

pipeline were to leak, as all pipelines do, it could contaminate our ceremonial water. The

contamination of water used for ceremony would be devastating to our spiritual and cultural

practices as Ihanktonwan (Yankton).” Id. “We must have unpolluted water for our healing

ceremonies. The purpose of these healing ceremonies is to heal all types of ailments, mental and

physical. The health of our people is therefore contingent on unpolluted water.” ECF No. 290-5

at 3. These sacred and subsistence uses of the water by the Tribe are not limited to the Tribe’s

Reservation, and they extend to the Lake Oahe crossing site. ECF No. 290-4 at 4 (“I myself have

gathered medicine very near the pipeline corridor at Lake Oahe so that I can practice my spirituality

. . . When we travel into our 1851 Treaty lands, such as in the area near the Lake Oahe crossing,

we gather and use the water in that area.”); ECF No. 290-5 at 3 (“We also depend on a number of

plants that grow in our treaty territory near and within the pipeline corridor, including the Lake

Oahe crossing area, for prayer, ceremony, and medicine.”). The importance of the land at issue is

shared among all tribal signatories to the 1851 Fort Laramie Treaty, including the Yankton Sioux

Tribe, and the impacts on all such tribes, including the Yankton Sioux Tribe, must be accounted

for in an environmental justice review.




                                                 14
          Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 15 of 25



    II.   FEDERAL DEFENDANTS ACTED ARBITRARILY, CAPRICIOUSLY,                         AND NOT IN
          ACCORDANCE WITH LAW WHEN THEY VIOLATED THEIR DUTY                          TO ENGAGE IN
          MEANINGFUL CONSULTATION WITH THE TRIBE

          Federal statutes, regulations, Executive Orders, and the USACE’s own internal instructions

governing policies and procedures mandate that the USACE consult with the Tribe when

considering an action that could implicate or harm the Tribe’s interests.             Without proper

consultation, the USACE’s decisions relating to the Pipeline cannot be upheld by this Court

because they are arbitrary, capricious, abuses of discretion, and not in accordance with law, and

are therefore in violation of the APA.

          EO 13175, in recognition of the unique relationship between the federal government and

Indian tribes, directs agencies to consult with tribes when undertaking actions that have tribal

implications. Exec. Order No. 13175, Sec. 2.

          In accordance with EO 13175 as well as agency policies, directives, and Presidential

memoranda, the DOD released DOD Instruction 4710.02 (“DOD Instruction” or “Instruction”) in

2006, which governs interactions with federally recognized tribes. ECF No. 131-4 at 23-31. 7 This

DOD Instruction applies to all operations, activities, and installations that require interactions with

tribes. Id. at 23. Under the DOD Instruction, agencies must consult with tribes whenever

proposing an action that has the potential to significantly affect protected tribal resources, rights,

or Indian lands, and must ensure consultation with tribes that have cultural or historic affiliation

with lands at issue, as the Tribe does here. Id. at 26, 30. The Instruction notes that consultation

may require multiple meetings over a period of months. Id. at 29. It is therefore fully within the

parameters of the DOD Instruction that more than one meeting be held, as the Tribe was relying



7
  The DOD issued a new DOD Instruction effective on September 24, 2018. Because this DOD
Instruction was not effective during the remand, the 2006 DOD Instruction is the version quoted
herein.


                                                  15
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 16 of 25



upon. The DOD Instruction also directs the agencies to consider and respect tribal protocols like

the Tribe’s Consultation Protocols which were entirely neglected, if not mocked, by the USACE.

Id. at 30; RAR 3199 (email from Colonel Hudson scoffing at the Tribe’s distinction between

consultation and pre-consultation, stating “I’m not particularly concerned with what they do or

don’t call it”).

        The Colonel’s email is illustrative of the USACE’s fundamental lack of understanding of,

and resulting failure to meet, its legal duty to consult with the Tribe on a government-to-

government basis.    The purpose of the Tribe’s Consultation Protocols, which were repeatedly

provided to the Colonel during the remand process, 8 is to facilitate meaningful, government-to-

government consultation between the Tribe and federal agencies in a way that is compatible with

the Tribe’s governance structure. As noted above, the Tribe’s government was not established

pursuant to the Indian Reorganization Act – it is a “non-IRA” tribe. The Tribe is governed by its

Constitution, which establishes the Tribe’s General Council as its governing body. The Tribe does

not have a tribal council that can speak on its behalf – the General Council must be convened for

the requisite meaningful consultation to occur, which the Tribe informed the USACE of time and

time again. For the Corps to come in and expect the Chairman and a small group of interested

tribal members to speak for the Tribe is to wholly disregard the Tribal government and tribal law,

which is a violation of federal law and policy and the Tribe’s right to self-government. 9 Moreover,

it is a throwback to the days of treaty signing when federal agents all-too-often forced their way




8
  RAR 3303-09; RAR 3449-58; RAR 6412-18; RAR 10343-49; RAR 13307-16.
9
   E.g., Exec. Order 13175 (“Agencies shall respect Indian tribal self-government and
sovereignty”); DOD Instruction, ECF No. 131-4 at 30 (recognizing that “[t]ribal governments
differ from each other in their organizational structures”); Corps Consultation Policy, Id. at 34-35
(recognizing that “Tribes are responsible for their own governance and management,” and that the
“USACE will maintain a government-to-government relationship with Tribes”).


                                                16
      Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 17 of 25



onto tribal lands to “procure” those lands for the United States by obtaining consent from

whomever they could, effectively choosing whom they wanted to consider “tribal leaders,” rather

than seeking consent from the individual(s) with authority to speak for the People. See Nabakov,

Peter, ed., Native American Testimony (1991); (speaking generally about the history of federal

treaty making, Nabakov writes: “Often those who approved the treaty were any agreeable Indians

the negotiators could hastily collect for a meeting, or a clan leader who was unauthorized to speak

for the entire tribe. (One American emissary was overheard to brag that he would bring a treaty

with the Sioux to a successful conclusion even if only two warriors signed.)”).

       The Tribe’s Consultation Protocols have been established to inform federal agencies about

the Tribe’s unique governance structure and cultural norms and to establish a process by which

consultation with the governing body can be most effective and efficient. In doing so, these

Consultation Protocols describe the difference between pre-consultation and government-to-

government consultation. RAR 3455-47. In essence, the purpose of pre-consultation is to allow

the agency and interested tribal members to prepare for a meaningful formal consultation meeting

between the agency and the Tribe’s General Council, which is the Tribe’s governing body and thus

the only tribal body capable of government-to-government consultation. Id.

       For the USACE to completely disregard the directives instituted by the DOD throughout

its review of the proposed project, all the way through the remand process and decision, is

unlawful, arbitrary, and capricious. Oglala Sioux Tribe v. Andrus, 603 F.2d 707, 713-14 (8th Cir.

1979) (where agency “has established a policy requiring prior consultation with a tribe, and has

thereby created a justified expectation on the part of the Indian people that they will be given a

meaningful opportunity to express their views before Bureau policy is made, that opportunity must

be afforded”); Cheyenne River Sioux Tribe v. Jewell, 205 F. Supp. 3d 1052 (D.S.D. 2016); Yankton




                                                17
      Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 18 of 25



Sioux Tribe v. Kempthorne, 442 F. Supp. 2d 774 (D.S.D. 2006) (agency’s “failure to comply with

its own consultation      policy violates     general principles that     govern    administrative

decisionmaking”).

       Environmental statutes also mandate agency consultation with Indian tribes. Both NEPA

and the NHPA are “stop look and listen” statutes that require the agency to take a “hard look” at

the environmental and cultural consequences of its proposed action. Robertson v. Methow Valley

Citizens Council, 490 U.S. 332, 350 (1989); Te-Moak Tribe of W. Shoshone of Nevada v. U.S.

Dep't of Interior, 608 F.3d 592, 607 (9th Cir. 2010). NEPA requires agencies to take a hard look

at environmental consequences of proposed actions and requires solicitation and consideration of

public input. 40 C.F.R. § 1506.6. Determination of whether stakeholders were adequately

involved in the development of an EA “is a fact-intensive inquiry made on a case-by-case basis.”

Biodiversity Conservation Alliance v. U.S. Bureau of Land Mgmt., 404 F. Supp. 2d 212, 220

(D.D.C. 2005).

       Section 106 of the NHPA requires agencies to take into account the effects of their

undertakings and to consult with Indian tribes and Tribal Historic Preservation Officers. 54 U.S.C.

§ 306108; 36 C.F.R. § 800.5(d)(1). Consultation is the heart of the Section 106 process. Federal

agencies are required to identify and engage consulting parties including Indian tribes. 36 C.F.R.

§ 800. Section 106 puts responsibility for compliance with consultation on the federal agency.

       The very purpose of these statutes and their implementing regulations is to avoid precisely

what the USACE has done here—undertake a perfunctory review to reach a predetermined

outcome, without actual consultation with stakeholders, including the Tribe.

       The USACE cannot be deemed to have complied with NEPA, the NHPA, the DOD

Instruction, and the APA unless it engaged in meaningful consultation with the Tribe. Meaningful




                                                18
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 19 of 25



consultation requires communication early and often, and necessitates respecting a Tribe’s

consultation policy, providing ample opportunity for the Tribe to raise questions and engage in

dialogue, especially in areas of expertise like hunting and fishing, environmental justice, and risks

from spills into sacred waterways. See DOD Instruction 4710.02; Yankton Sioux Tribe v.

Kempthorne, 442 F. Supp. 2d at 785.

       Because the Tribe agrees with SRST’s arguments and to avoid duplication, and in the

interest of judicial economy, the Tribe adopts Argument Section IV, pages 39-46, of the SRST

Memorandum and incorporates it as if fully set forth herein in addition to the information provided

above to support its consultation claims.

       While the Court previously decided the Tribe’s pre-remand NHPA claims, the

consultation-related claims discussed below remain unresolved. Furthermore, for the reasons set

forth in Argument Section V(A), pages 46-47, of the SRST Memorandum, which the Tribe adopts

and incorporates as if fully set forth herein, the Tribe renews its motion on those previously decided

claims because the USACE’s unlawful actions which egregiously violated the NHPA are “capable

of repetition yet evading review.” Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969,

1976 (2016).

       A. Federal Defendants Failed to Consult with the Tribe in their Development of the
          EA and in their Decisionmaking Process to Permit the Lake Oahe Crossing

       In the development of the EA, Defendants violated the consultation requirements contained

in EO 13175 and DOD and USACE policies including the DOD Instruction, and the United States

Army Corps of Engineers Tribal Consultation Policy, Oct. 4, 2012 (“Corps Consultation Policy”).

ECF No. 131-4 at 23-77.

       In 2000, President Clinton issued EO 13175, which requires federal agencies to engage in

“meaningful consultation” with tribes when considering a federal undertaking. Exec. Order No.



                                                 19
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 20 of 25



13175. NEPA’s implementing regulations require an agency conducting a NEPA review to

comply with relevant executive orders. 40 C.F.R. § 1502.25.

       The DOD Instruction “implements DoD policy, assigns responsibilities, and provides

procedures for DoD interactions with federally-recognized tribes.” ECF No. 131-4 at 23. Pursuant

to the DOD Instruction, the DOD’s policy is to “[m]eet its responsibilities to tribes as derived from

the Federal trust doctrine, treaties, and agreements between the United States Government and

tribal governments, and to comply with Federal statutes, regulations, Presidential Memorandums,

and Executive Orders governing DoD interactions with tribes.” Id. at 24. The DOD Instruction

allocates responsibility to heads of DOD components to “[c]onsult with federally-recognized tribal

governments on a government-to government basis on matters that may have the potential to

significantly affect protected tribal resources, tribal rights, or Indian lands.”          Id. at 26.

Furthermore,

       [t]he DoD Components shall involve tribal governments early in the planning
       process for proposed actions that may have the potential to affect protected tribal
       rights, land, or resources, and shall endeavor to complete consultations prior to
       implementation of the proposed action. Early involvement means that a tribal
       government is given an opportunity to comment on a proposed action in time for
       the tribal government to provide meaningful comments that may affect the decision.

Id. at 26-27.

       The Corps Consultation Policy acknowledges the consultation mandate contained in EO

13175 and requires the USACE to honor and fulfill its federal trust responsibility, address tribal

concerns regarding tribal resources, tribal rights (including treaty rights), and Indian lands, protect

tribal resources under the USACE’s jurisdiction, maintain a government-to-government

relationship with tribes, and make tribal consultation an integral process of USACE planning and

implementation. Id. at 34-35. This necessarily includes procuring tribal input and taking that input




                                                  20
      Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 21 of 25



into consideration with respect to an activity that has potential to significantly affect tribal

resources, tribal rights (including treaty rights), and Indian lands. The Corps Consultation Policy

defines consultation as an “[o]pen, timely, meaningful, collaborative and effective deliberative

communication process that emphasizes trust, respect, and shared responsibility.” Id. at 34.

       At no point during Defendants’ preparation of the EA did Defendants engage in

meaningful, government-to-government consultation with the Tribe, and at no point did

Defendants engage in consultation that meets the definition contained in the USACE’s own policy.

       On May 18, 2016, representatives from the USACE attended a pre-consultation meeting

with the Tribe at the Tribe’s request in order to lay the groundwork for consultation on the EA

regarding the Lake Sakakawea and Lake Oahe crossings in North Dakota. The Tribe put the

USACE fully on notice that this was a pre-consultation meeting to lay the groundwork for actual

consultation. USACE_DAPL 64213; USACE_DAPL 64234. The May 18, 2016 meeting was the

first and only meeting between the Tribe and the USACE regarding the Pipeline before the remand

order, and the USACE issued the EA and FONSI before the Tribe had an opportunity to engage in

meaningful consultation with the USACE. The USACE denied the Tribe the opportunity to

comment on the proposed action in time for the Tribe to provide meaningful comments that may

affect the USACE’s decision in violation of EO 13175, the DOD Instruction, the Corps

Consultation Policy, the NHPA, and NEPA.

       The USACE utterly and completely failed to engage in meaningful consultation with the

Tribe regarding the proposed action. Defendant USACE’s failure to comply with the consultation

requirements contained in EO 13175, the DOD Instruction, the Corps Consultation Policy, the

NHPA, and NEPA resulted in a FONSI that was arbitrary, capricious, an abuse of discretion, and

not in accordance with law and which must be held unlawful and set aside pursuant to the APA.




                                                21
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 22 of 25



       B. Federal Defendants Failed to Consult with the Tribe During the Remand Process

       Adherence to the Court’s order on remand required meaningful consultation with the Tribe.

It is clear from the record that the USACE did not meet its obligation to meaningfully consult with

the Tribe during the remand process, therefore the outcome of the remand is inadequate and

unlawful.

       The USACE’s remand decision is a final agency action subject to review under the APA.

5 U.S.C. § 701, et seq. The USACE’s remand process, and thus the outcome, was unlawful

because the USACE’s failure to comply with its own procedures is arbitrary and capricious and an

abuse of discretion under the APA. Oglala Sioux Tribe v. Andrus, 603 F.2d 707, 713-14 (8th Cir.

1979); Cheyenne River Sioux Tribe v. Jewell, 205 F. Supp. 3d 1052 (D.S.D. 2016); Yankton Sioux

Tribe v. Kempthorne, 442 F. Supp. 2d 774 (D.S.D. 2006). DOD Instruction 4710.02, discussed

above, requires all DOD entities, including the USACE, to consult when proposing an action that

may significantly affect tribal resources, rights, or lands.

       Meaningful consultation requires transparent communication, early and often throughout

the process, in good faith to consider the Tribe’s positions. The USACE’s remand process was

woefully inadequate in this respect. It excluded the Tribe and made no real effort to meaningfully

consult with the Tribe on any of the remanded issues. The Tribe has expertise and important

information related to these areas that it had no meaningful opportunity to discuss with the

USACE, and the lack of consultation renders the remand process deficient and unlawful.

       As discussed above in the Statement of Facts, after the remand order, the Tribe submitted

numerous requests for meetings and information from the USACE. RAR 561; RAR 6402; RAR

3449-52. Letters sent to the Tribe by the USACE came too late in the process and repeatedly

requested information about the interests of another tribe, the Oglala Sioux Tribe, which the Tribe




                                                  22
      Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 23 of 25



was not in a position to answer – and which the Tribe, in turn, repeatedly pointed out. RAR 13305-

06; RAR 13323-24; RAR 11979-80. The USACE asserted in a Status Report filed with this Court

on December 1, 2017, ECF No. 302, that it sent letters to Plaintiff Tribes on September 25, 2017.

The Tribe received a letter from the USACE with that date; however, that letter requested

information from the Oglala Sioux Tribe regarding the Oglala Sioux Tribe’s interests. RAR

13323-24. The USACE failed to modify the September 25 letter, and sent a second and then third

letter to the Tribe erroneously requesting the same information pertaining to the Oglala Sioux

Tribe. RAR 13305-06; RAR 21001. The Tribe had repeatedly notified the USACE of the error

and requested a corrected letter, and did so again in its Response to the Status Report, ECF No.

305. RAR 13307-16; RAR 11979-80; RAR 13256-57, ECF No. 305-4. It was not until this issue

was raised in the Status Report, ECF No. 302, that the USACE corrected this issue, but it was too

little, too late. RAR 10343. These actions show that the USACE was not paying attention to the

Tribe’s name or its correspondence, let alone considering the Tribe’s interests or taking the Tribe

seriously in its remand process. The Tribe also repeatedly provided to the USACE its Consultation

Protocols - the administrative record shows that the Tribe has provided the Consultation Protocols

no fewer than five times. RAR 3303-09; RAR 3449-58; RAR 6412-18; RAR 10343-49; RAR

13307-16.

       A pre-consultation meeting was held on May 31, 2018, but government-to-government

consultation never occurred between the Tribe’s General Council and the USACE. RAR 3205.

Without a government-to-government consultation meeting, the USACE cannot have met its

consultation obligations to the Tribe. The failure to hold a second meeting is even more egregious

since the Tribe had made clear it had additional questions and concerns necessitating a formal

consultation. RAR 3191-95.




                                                23
       Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 24 of 25



        Even after repeated requests, the USACE refused to share necessary information with the

Tribe, including the oil spill model, model data, and reports. RAR 561. Sharing information used

to make decisions is a bare minimum requirement for consultation. The USACE cannot be

permitted to get away with this sham of a remand review. The USACE never engaged with the

Tribe in good faith, and it unilaterally terminated the process with one week notice, knowing full

well the Tribe was relying on another meeting to constitute actual consultation. Rather than

include the Tribe early and often throughout the remand process, the USACE made a perfunctory

effort to justify its original decision, paying lip service to this Court’s order. The USACE did not

take the remand seriously or approach it with an open mind as required by the Court. The FONSI

is therefore unfounded, and this Court should vacate all approvals for the Pipeline and order the

USACE to prepare an EIS.

III.    THE COURT SHOULD VACATE THE EASEMENT AND ORDER AN EIS

        Because this matter was covered thoroughly in the SRST Memorandum and the Tribe

agrees with SRST’s arguments, to avoid duplication, and in the interest of judicial economy, the

Tribe adopts Argument Section VI, pages 50-53, of the SRST Memorandum and incorporates it

as if fully set forth herein.

                                         CONCLUSION

        For the foregoing reasons, the Tribe respectfully requests that this Court grant its motion

for summary judgment, order preparation of an EIS, and vacate the underlying USACE approvals

for the Pipeline.




                                                24
Case 1:16-cv-01534-JEB Document 435-1 Filed 08/16/19 Page 25 of 25



Respectfully submitted this 16th day of August, 2019.

                                    YANKTON SIOUX TRIBE, et al.


                                    s/ Jennifer S. Baker
                                    Jennifer S. Baker, OKBA #21938
                                    (Pro Hac Vice)
                                    Jeffrey S. Rasmussen, WA #21121
                                    (Pro Hac Vice)
                                    Fredericks Peebles & Patterson LLP
                                    1900 Plaza Drive
                                    Louisville, CO 80027
                                    Phone: (303) 673-9600
                                    Facsimile: (303) 673-9155
                                    jbaker@ndnlaw.com
                                    jrasmussen@ndnlaw.com


                                    s/ Patricia A. Marks
                                    Patricia A. Marks, DCBA #446702
                                    Fredericks Peebles & Patterson LLP
                                    401 9th Street, N.W., Suite 700
                                    Washington, D.C. 20004
                                    Phone: (202) 450-4887
                                    Facsimile: (202) 450-5106
                                    pmarks@ndnlaw.com

                                    Attorneys for Plaintiffs




                                       25
        Case 1:16-cv-01534-JEB Document 435-2 Filed 08/16/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,                       Case No. 1:16-cv-1534-JEB
                                                  [Consolidated with 1:16-cv-1796 and
                       Plaintiff,                 1:17-cv-267]

                and

 CHEYENNE RIVER SIOUX TRIBE,                      [PROPOSED]
                                                  ORDER GRANTING PLAINTIFF
                       Intervenor-Plaintiff,      YANKTON SIOUX TRIBE’S
                                                  MOTION FOR SUMMARY JUDGMENT
                v.
                                                  ON REMAND
 U.S. ARMY CORPS OF ENGINEERS,

                       Defendant,

                and

 DAKOTA ACCESS, LLP,

                      Intervenor-Defendant.


       This matter comes before the Court on Plaintiff’s Motion for Summary Judgment. Having

reviewed the parties’ pleadings, exhibits, and the entire record of this case, it is hereby ORDERED

that Plaintiff Yankton Sioux Tribe’s Motion for Summary Judgment is hereby GRANTED. The

final environmental assessment, finding of no significant impact, and Mineral Leasing Act

easement that are the subject of this litigation are hereby VACATED and REMANDED to

Defendant U.S. Army Corps of Engineers. Because Plaintiff has demonstrated that the impacts of

the Defendants’ decisions are “significant” under the National Environmental Policy Act,

Defendants are hereby DIRECTED to commence preparation of an environmental impact

statement as required by law.
       Case 1:16-cv-01534-JEB Document 435-2 Filed 08/16/19 Page 2 of 2



IT IS SO ORDERED.


Dated: ___________________          ____________________________________
                                    JAMES E. BOASBERG
                                    United States District Judge



Presented by:


                                    YANKTON SIOUX TRIBE, et al.


                                    s/ Jennifer S. Baker
                                    Jennifer S. Baker, OKBA #21938
                                    (Pro Hac Vice)
                                    Jeffrey S. Rasmussen, WA #21121
                                    (Pro Hac Vice)
                                    Fredericks Peebles & Patterson LLP
                                    1900 Plaza Drive
                                    Louisville, CO 80027
                                    Phone: (303) 673-9600
                                    Facsimile: (303) 673-9155
                                    jbaker@ndnlaw.com
                                    jrasmussen@ndnlaw.com


                                    s/ Patricia A. Marks
                                    Fredericks Peebles & Patterson LLP
                                    Patricia A. Marks, DCBA #446702
                                    401 9th Street, N.W., Suite 700
                                    Washington, D.C. 20004
                                    Phone: (202) 450-4887
                                    Facsimile: (202) 450-5106
                                    pmarks@ndnlaw.com

                                    Attorneys for Plaintiffs




                                       2
